Citation Nr: 0929581	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-39 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back/spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board notes that the Veteran initially requested hearings 
at the RO before a Decision Review Officer and also before 
the Board.  However, he later withdrew each of these requests 
in May 2008 and December 2008, respectively. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A back/spine disability was not present in service or 
manifested within one year thereafter, and no current 
disorder of the back or spine is etiologically related to 
service.


CONCLUSION OF LAW

A back/spine disability was not incurred in or aggravated by 
active duty, and service incurrence of arthritis of the low 
back may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in January 2007, prior to its 
initial adjudication of the claim.  Notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought was also included in this letter.  
The Board also acknowledges that the Veteran was not afforded 
a VA examination in response to his claim, but has determined 
that no such examination is required in this case because the 
medical evidence currently of record is sufficient to decide 
the claim and there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claim.  In this regard, the Board notes that the Veteran's 
service treatment records do not note any complaint or 
treatment of a back disability and there is no indication in 
the post-service medical evidence that this condition is 
etiologically related to service.  See 38 C.F.R. § 3.159 
(2008).

The Board also notes that service treatment records and 
pertinent VA and private medical records have been obtained.  
The Board has considered the Veteran's representative's 
contention that further service treatment records need to be 
obtained.  In a February 2007 statement from the Veteran, he 
claimed that he first noticed his back problem in 1944, when 
he was a Second Lieutenant in Headquarters, in 25th Tank 
Batallion of the 14th Armored Division.  He further claimed 
that he was hospitalized somewhere overseas in the summer 
1945.  He also noted a second hospitalization for his back in 
the spring of 1946 while stationed in Fort Knox, Kentucky.  
The Veteran's representative has argued that attempts need to 
be made to obtain these records.  The Board notes that the 
Veteran's service treatment records already contain 
hospitalization records from the summer of 1945 and the 
spring of 1946.  However, while these reports indicate that 
the Veteran was treated for a variety of conditions, they do 
not discuss a back or spine disability.  The Board finds no 
indication from the record that these hospitalization reports 
are incomplete.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis 

The Veteran contends that he is entitled to service 
connection for a back/spine disability, as he believes that 
this condition began during his active duty service.  He 
reports that he was hospitalized for a back condition in 
service and has experienced continuing back troubles since 
that time.  

As noted above, the Veteran's service treatment records from 
1943 through 1946 do not contain any notation of a complaint 
or treatment of a back or spine disability, nor indicate that 
the Veteran was ever hospitalized for a back disability.  The 
Veteran's April 1946 discharge examination does not note any 
abnormalities with regard to his back.

With respect to post-service medical records, private records 
reflect that the Veteran had complained of low back pain as 
early as 1985.  A radiology report from October 1999 noted an 
impression of disc bulging at L3-4 and L4-5 with no clear 
evidence of disc herniation, spinal canal stenosis or 
foraminal stenosis.  A report from the Strand Orthopaedic 
Consultants from July 2000 revealed an impression of L3-4 and 
L4-5 lumbar spinal stenosis with segmental instability and 
bilateral neurogenic claudication with failed conservative 
treatment.  Records from Dr. Hughes indicate that the Veteran 
received spinal injections to treat his back condition.  In 
April 2002, the Veteran underwent a bilateral decompression 
L3-4 and L4-5, including laminectomy, fascietomies and 
foraminotomies, bilateral, L3-4 and L4-5 at the Laurens 
County Hospital.  Post-surgery medical records from Dr. 
Hughes discuss the progress of the Veteran's low back 
disability.  None of these records, however, discuss the 
Veteran's low back disability in relation to service or 
suggest that his current low back disability stemmed from an 
in-service injury.

In sum, there is no objective medical evidence of a chronic 
back or spine disability until many years after service.  The 
Board acknowledges that the Veteran has expressed that he 
experienced back pain during service and was hospitalized for 
this condition; however, there is no evidence of record 
confirming treatment before 1985.  In addition, post-service 
medical evidence fails to link the Veteran's current low back 
condition to service.  

In essence, the evidence linking any current back or spine 
disability to service is limited to the Veteran's own 
statements regarding his injury in service and his current 
back disability.  Lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A.        
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that he has 
experienced back symptoms during and since service, the 
evidence fails to support his recollections.  As noted above, 
service treatment records make no mention of a back injury, 
and post-service records do not evidence that the Veteran 
complained of a back or spine disability until 40 years after 
his discharge.  In addition, the record reflects that the 
Veteran did not file a claim for VA compensation benefits 
based on his back/spine disability until 2006, approximately 
60 years after service.  

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed back or spine disability.  
In reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A;  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for a back/spine disability 
is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


